PER CURIAM.
Richard Alea (“Petitioner”) seeks habeas corpus relief from incarceration imposed by the Palm Beach County Circuit Court in connection with Respondent’s Motion for Contempt and Commitment. We grant relief.
We find that the trial court erred in ordering Petitioner jailed for failing to pay arrearages of $24,686.83 in connection with a paternity action without finding in its written order of commitment that Petitioner had the present ability to pay the purge amount. Pursuant to our earlier order, Petitioner has been released from incarceration pending further review. Accordingly, we grant the petition without prejudice to reincarcerate Petitioner upon the trial court’s compliance with rule 12.615, Florida Family Law Rules of Procedure (requiring that the court determine that an alleged contemnor has the present ability to pay the purge amount). See Israel v. Jenne, 820 So.2d 336 (Fla. 4th DCA 2002); Macci v. Macci, 807 So.2d 816 (Fla. 4th DCA 2002); Bickis v. Broward County Sheriff, 763 So.2d 487 (Fla. 4th DCA 2000).
STEVENSON, TAYLOR and HAZOURI, JJ., concur.